Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-30 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
An updated search has been performed and no prior art has been found that reads on the claims as amended. Therefore, none of the cited prior art whether taken alone or in any reasonable combination, reads on the newly amended claims as shown above.
The prior art of record fails to teach “determining, based at least in part on information in the first symbol, that a second resource segment for communicating a second symbol is scheduled on a second component carrier, the second symbol having a second symbol period in the time domain that is less than the first symbol period, the first symbol having a first tone spacing for one or more subcarriers different from a second tone spacing for one or more subcarriers of the second symbol; and communicating with the node utilizing the second symbol in the second resource segment in a second subframe”, as substantially described in independent claim(s) 1 and 23.  These in combination with the remaining limitations of claim(s) 1 and 23 is/are not taught nor suggested by the prior art of record.
The prior art of record fails to teach “transmitting, to the UE in a first subframe of a first component carrier, the first symbol on the first resource segment, the first symbol comprising information indicating that a second resource segment for communicating a second symbol is scheduled on a second component carrier, the second symbol having a second symbol period in the time domain that is less than the first symbol period, the first symbol having a first tone spacing for one or more subcarriers different from a second tone spacing for one or more subcarriers of the second symbol; and communicating with the UE utilizing the second symbol in the second resource segment in a second subframe”, as substantially described in independent claim(s) 12 and 30.  These limitations, in combination with the remaining limitations of claim(s) 12 and 30 is/are not taught nor suggested by the prior art of record.
PAPASAKELLARIOU et al (US 20120281604) teaches, see at least fig.6& see para.0048, a UE receives a first DCI format 620 in a first DL subframe 610 triggering aperiodic SRS transmission in an UL subframe 630 and a second DCI format 650 in a second DL subframe 640 triggering aperiodic SRS transmission in 
Li et al (US 20140126434) teaches, see at least fig.5 & see para.0080, the previously received control information may be included in the second subframe 513 of the ordering CC 510, and although the control information is to indicate the second subframe 523 of the following CC 520 for cross carrier scheduling, the control information may also indicate miss scheduling subframes 542 and 525 of a subsequent time based on the PDCCH bundling.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINNCELAS LOUIS whose telephone number is (571)270-5138.  The examiner can normally be reached on 8:30-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.